 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9    SHARON KATHRYN BECK,                               Case No. 3:19-cv-00092-LRH-WGC
10                       Petitioner,                     ORDER
11           v.
12    STATE OF CALIFORNIA, et al.,
13                       Respondents.
14

15          Before the court is a petition for a writ of habeas corpus filed by Kathryn Sharon Mattos

16   on behalf of Sharon Kathryn Beck. The Public Guardian of Riverside County, California,

17   petitioned the Superior Court of California, Riverside County, for a temporary conservatorship of

18   Beck with powers to make decisions regarding treatment and medication under Cal. Probate Code

19   §§ 2355 and 2356.5(c). The public guardian also wanted the superior court to suspend any and all

20   powers of attorney held by Mattos, who is Beck's daughter. The superior court granted that

21   petition. Mattos wants this court to vacate the conservatorship.

22          Multiple problems exist with the petition, and the court dismisses this action.

23          First, the United States District Court for the District of Nevada is not the correct venue

24   for this action. Mattos has filed a motion to change the venue to this court, which the court

25   denies. Beck was in Riverside County when the superior court established a temporary

26   conservatorship. She might be in San Bernardino County now. Respondents all are in Riverside

27   County or San Bernardino County. If any federal court could consider this claim, then it would

28   be the United States District Court for the Central District of California.
                                                        1
 1             The court will not transfer this action to the Central District of California. The court

 2   dismisses this action because any federal court would need to abstain from considering Mattos'

 3   claims.

 4             Federal courts should abstain from intervening in pending state criminal proceedings

 5   unless there are the extraordinary circumstances of a great and immediate danger of irreparable

 6   harm. Younger v. Harris, 401 U.S. 37, 45-46 (1971). This principle has extended to some state-

 7   court civil proceedings. Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987); Middlesex County

 8   Ethics Comm'n v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982). Younger abstention is

 9   appropriate when state proceedings of a judicial nature: (1) are ongoing; (2) implicate important

10   state interests; and (3) provide an adequate opportunity to raise federal questions. Middlesex

11   County Ethics Comm'n, 457 U.S. at 432.

12             All three factors are in favor of abstention. First, the California Superior Court retains

13   continuing jurisdiction over the conservatorship of Beck. Second, assigning the ability to make

14   medical decision on behalf of a person who cannot make those decisions herself is undoubtedly

15   an important state interest. Third, Mattos can raise the federal questions in state court. According

16   to documents attached to the petition, she has tried. The state courts have rejected her filings

17   because she is trying to litigate on Beck's behalf even though she is not an attorney. The court

18   thus finds that abstention is appropriate, and the court will dismiss this action.

19             Mattos has filed a motion for temporary power of attorney (ECF No. 3), motion to remove

20   Riverside County Public Guardian (ECF No. 4), and an ex parte motion for emergency relief

21   (ECF No. 5). 1 The court denies these motions because the court is abstaining from considering

22   Mattos' claims.

23             The court sets aside for the moment whether Mattos may litigate a next-friend petition on

24   Beck's behalf. See 28 U.S.C. § 2242, ¶ 1. See also Whitmore v. Arkansas, 495 U.S. 149, 163-64

25   (1990), Massie ex rel. Kroll v. Woodford, 244 F.3d 1192, 1194 (9th Cir. 2001). The court also

26   sets aside for the moment whether Mattos may litigate pro se on Beck's behalf. See Russell v.

27

28   1
         These motions are one document that the clerk has docketed separately.
                                                                2
 1   United States, 308 F.2d 78, 79 (9th Cir. 1962). See also McShane v. United States, 366 F.2d 286,

 2   288 (9th Cir. 1966). The court is dismissing the action for other reasons.

 3           To the extent that a certificate of appealability is necessary, reasonable jurists would not

 4   find the court's conclusions to be debatable or wrong. The court will not issue a certificate of

 5   appealability.

 6           IT THEREFORE IS ORDERED that the application to proceed in district court without

 7   prepaying fees or costs (ECF No. 1) is DENIED.

 8           IT FURTHER IS ORDERED that the clerk of the court file the petition for a writ of

 9   habeas corpus.

10           IT FURTHER IS ORDERED that the clerk of the court file the motion for change of

11   venue

12           IT FURTHER IS ORDERED that the motion for change of venue is DENIED.

13           IT FURTHER IS ORDERED that the motion for temporary power of attorney (ECF No.

14   3) is DENIED.

15           IT FURTHER IS ORDERED that the motion to remove Riverside County Public

16   Guardian (ECF No. 4) is DENIED.

17           IT FURTHER IS ORDERED that the ex parte motion for emergency relief (ECF No. 5) is

18   DENIED.

19           IT FURTHER IS ORDERED that this action is DISMISSED. The clerk of the court shall

20   enter judgment accordingly and close this action.

21           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

22           DATED this 9th day of April, 2019.
23
                                                             ______________________________
24                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         3
